DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted May 18, 2020 and February 5, 2021, have been received and considered by the Examiner. 

Claim Interpretation
Claim 4 recites “a cumulative 10% particle diameter is 10 micrometers or more, a cumulative 50% particle diameter is 30 micrometers or more and 55 micrometers or less, and a cumulative 90% particle diameter is 100 micrometers or less”.  The Examiner is interpreting the particle diameter as the particle diameter of the secondary particles.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR 10-2016-0050835).
Regarding claim 1, Park et al. teaches a cathode active material for a non-aqueous electrolyte secondary battery (Abstract; paras. [0060] and [0065]) comprising:
primary particles of a lithium nickel complex oxide represented by a general formula LiNi0.6Mn0.2Co0.2O2 (para. [0075]; corresponds to the general formula LizNi1-x-yCoxMyO2+α where 0 < x ≤ 0.35, 0 ≤ y ≤ 0.35, 0.95 ≤ z ≤ 1.20, -0.2 ≤ α ≤ 0.2, and M is at least one element selected from Mn, V, Mg, Mo, Nb, Ti, and Al); and
secondary particles in which the primary particles aggregate (para. [0036]),
wherein a plurality of coated lithium nickel complex oxide particles are formed by disposing a compound containing tungsten and lithium on surfaces of the secondary particles and surfaces of the inside primary particles (paras. [0022] and [0023]).  
Because Park et al. teaches the claimed cathode active material, one of ordinary skill in the art can expect that a relative standard deviation of a ratio of a number of atoms of tungsten to a number of atoms of a metallic component other than lithium contained in the coated lithium nickel complex oxide particles is 0.4 or lower.
Regarding claim 3, Park et al. teaches a method of manufacturing a cathode active material for a non-aqueous electrolyte secondary battery, the method comprising:
0.6Mn0.2Co0.2O2 (para. [0075]; corresponds to the general formula LizNi1-x-yCoxMyO2+α where 0 < x ≤ 0.35, 0 ≤ y ≤ 0.35, 0.95 ≤ z ≤ 1.20, -0.2 ≤ α ≤ 0.2, and M is at least one element selected from Mn, V, Mg, Mo, Nb, Ti, and Al); and 
secondary particles in which the primary particles aggregate (para. [0036]); and
a heat treatment process of heat-treating the tungsten mixture (paras. [0022] and [0023]).
Because Park et al. teaches the claimed cathode active material, one of ordinary skill in the art can expect that wherein the tungsten trioxide has a ratio of IWO2.90/IWO3.00 equal to or lower than 0.15, where IWO2.90 is a peak intensity of a (200) plane of WO2.90 and IWO3.00 is a peak intensity of a (200) plane of WO3.00 in an XRD pattern.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2016-0050835).
Regarding claim 2, Park et al. teaches a cathode active material for the non-aqueous electrolyte secondary battery wherein the ratio of the number of atoms of tungsten to the number of atoms of the metallic component other than lithium in the coated lithium nickel complex oxide particles is 0.01% or higher and 3.0% or lower 1+aNibMncCodMeO2 (In Formula 1, 0 ≤ a ≤ 0.2, 0.1 ≤ b ≤ 0.8, 0.1 ≤ c ≤ 0.8, 0.1 ≤ d ≤ 0.8, b+c+d=1, and M is Co, Mn, Ni, Al, Fe, V, Cr, Ti, Ta, Mg, Mo, Zr, At least one element selected from the group consisting of W, Sn, Hf, Nd and Gd, and 0≤e≤0.1; because the claimed range, 0.01% or higher and 3.0% or lower, and the prior art range, 0% to 10%, overlap, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.
Regarding claim 4, Park et al. teaches a method of manufacturing the cathode active material for the non-aqueous electrolyte secondary battery wherein an average particle diameter is 3 to 30 µm {para. [0036]; corresponds to a cumulative 50% particle diameter; because the claimed range, cumulative 50% particle diameter is 30 µm or more and 55 µm or less, and the prior art range, 3 to 30 µm, overlap, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.  Park is silent regarding a cumulative 10% particle diameter is 10 µm or more, and a cumulative 90% particle diameter is 100 µm or less.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the average particle range of Park such that a cumulative 10% particle diameter is 10 µm or more, and a cumulative 90% particle diameter is 100 µm or less when doing so provides the desired electrochemical properties of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Park et al. is silent regarding a method of manufacturing the cathode active material for the non-aqueous electrolyte secondary battery wherein a specific surface area of tungsten trioxide is 0.5 m2/g or more and 7.0 m2/g or less.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the cathode active material for the non-aqueous electrolyte secondary battery of Park et al. wherein a specific surface area of tungsten trioxide is 0.5 m2/g or more and 7.0 m2/g or less in order to optimize the specific surface area of the primary particles and/or the secondary particles to provide greater surface area for the electrochemical reaction to occur.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724